Citation Nr: 1134562	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-39 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether creation of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $2,040.00 was proper, to include entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the calculated amount of $2,040.00.

(The issues of entitlement to an increased initial evaluation in excess of 20 percent, status post left ankle sprain, with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia, prior to April 4, 2007; increased initial evaluation in excess of 30 percent, status post sprain, left ankle, with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia, from April 4, 2007; increased initial evaluation in excess of 10 percent prior to April 4, 2007, for adjustment disorder with mixed emotional features; increased initial evaluation in excess of 30 percent for adjustment disorder with mixed emotional features from April 4, 2007; increased initial evaluation in excess of 10 percent, status post sprain, right ankle, with partial rupture, peroneus brevis tendon, and reflex sympathetic dystrophy, from November 1, 2004; increased (compensable) evaluation for left inguinal hernia, status post surgical repair; and, service connection for residual of bronchitis and pneumonia, are addressed in a separate decision).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from January 2001 through October 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 letter from the St. Paul, Minnesota, Debt Management Center which advised the Veteran that an overpayment of $2,040.00 had been created and from a September 2009 decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) Committee on Waivers which denied waiver of a debt in the amount of $2,040.00.  The RO issued a statement of the case (SOC) in later July 2010 and the Veteran submitted a timely substantive appeal in early September 2010.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes a notation indicating that information about the validity of the debt is held in a temporary file.  In any case, the record before the Board reflects that the Veteran has submitted a timely substantive appeal as to the validity of creation of the overpayment and the denial of waiver of the overpayment, and the appeal is properly before the Board.

The Veteran contends that, although he filed for divorce in 2007, the divorce was not granted until the following year.  When the divorce decree was issued, the Veteran advised VA of the divorce, which was granted as of the date the parities filed for divorce, slightly more than one year prior to the court's action.  The debt at issue is the amount of compensation the Veteran received based on the status of his wife as his spouse while the divorce was pending.  The Veteran contends that an overpayment should not be created for the compensation the Veteran received for his spouse while they were married.  The Veteran contends that the overpayment should not have included any date prior to the issuance of the decree of divorce, because, while the divorce case was pending, the Veteran's wife was still his wife, and he was liable for her debts and contributed to her support.  

The Board notes that, at his Travel Board hearing, the Veteran indicated he would submit a copy of the order issued by the court of jurisdiction regarding his divorce.  The Board notes that the document is not currently associated with the claims files.  The Veteran is being afforded an opportunity to submit this document.  The Board reminds the Veteran that this evidence is crucial to his contentions, and he must take affirmative steps to provide the evidence.  

The Veteran contends that no overpayment should be created prior to the date of issuance of the divorce decree.  The Veteran has indicated that he would provide a copy of the divorce decree and court Order, but the Board does not find those documents in the record on appeal.  


The record does not include any discussion of the law of the state in which the Veteran resides regarding the legal status of husband and wife while a divorce and pending.  This information must be considered in application of VA regulations regarding validity of a debt and creation of an overpayment.  

It is clear from the Veteran's statements that he has challenged the validity of the debt charged against him.  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In essence, if the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See 38 C.F.R. § 1.911 (2010); VAOPGCPREC 6-98 (April 24, 1998).  As the foregoing shows, the Veteran challenged the amount of the debt.  The RO must review the accuracy of the debt determination. 

In essence, the Veteran argues that the divorce was not valid until a date after entry of the divorce decree, which would delay the creation of the debt.  The claims file before the Board does not reflect that the RO has considered this contention.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be offered the opportunity to submit a copy of the final decree of divorce specifically reciting the effects of the decree, and any other documents from the court of jurisdiction which will substantiate his claim that he was entitled to compensation based on the dependency of his then-spouse later than March 22, 2007, the date from which overpayment in the amount of $2,040.00 has been calculated.  38 C.F.R. § 3.205(b) (2010). 


2.  Complete a written paid and due audit of the Veteran's compensation account for the dates at issue.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due, with consideration of state law, provided the Veteran submits additional evidence from the court proceeding, to include the Order of the court of jurisdiction and the decree.  A copy of the written audit should be inserted into the claims files and another provided to the Veteran and his representative.

3.  Then, the RO/AMC should adjudicate issue regarding the validity of the debt created by the Veteran's divorce, and the effect of state law on the compensation paid to the Veteran after he filed for divorce but before the decree of divorce was issued, and the effect of state law on the calculation of the debt.  

4.  Then, the RO/AMC should readjudicate the issue of entitlement to a waiver for the debt, if any, created after the parties filed for divorce but before the divorce was granted by the court of jurisdiction.  

5.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


